Citation Nr: 1230320	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to a rating in excess of 20 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's hepatitis C has manifested anemia, an enlarged liver, and abdominal tenderness; it has not been productive of daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2011); 38 C.F.R. §§ 4.3, 4.7, 4.114, 4.117, Diagnostic Codes 7345, 7354, and 7700 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for hepatitis C was granted in an August 1975 rating decision with an initial 10 percent evaluation assigned effective September 25, 1974.  The August 2007 rating decision on appeal assigned an increased 20 percent evaluation effective March 27, 2007.  The Veteran contends that a higher rating is warranted as his hepatitis C has resulted in daily fatigue and nausea with weight loss and painful joints.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is currently rated as 20 percent disabling under Diagnostic Code 7345 pertaining to chronic liver disease without cirrhosis.  However, this diagnostic code specifically excludes from consideration hepatitis C, which is rated under Diagnostic Code 7354 pertaining to the hepatitis C infection (non-A and non-B hepatitis).  The Board therefore finds that the Veteran's disability is more appropriately rated under Diagnostic Code 7354, whose criteria are substantially similar to Diagnostic Code 7345.  
Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).  

After review of the evidence of record, the Board finds that the Veteran's hepatitis C does not warrant a rating in excess of 20 percent under Diagnostic Code 7354.  He has not undergone any treatment for the disability during the claims period and has not experienced any periods of incapacitation due to hepatitis C symptoms.  VA examiners who reviewed the claims file and physically examined the Veteran in June 2007 and September 2011 both found that there was no functional impairment stemming from the Veteran's hepatitis C and no periods of incapacitation due to the disability.  The only manifestations of hepatitis C identified by the June 2007 VA contract examiner included anemia, an enlarged liver, and abdominal tenderness.

The September 2011 VA examiner also specifically found that the Veteran's complaints of nausea, vomiting, loss of appetite, weight loss, and pain were not manifestations of hepatitis C.  This opinion was based on the lack of treatment for the disability, normal liver function studies in August 2011, and the Veteran's other diagnoses and treatment for other disabilities including chronic kidney disease with hemodialysis, diabetic gastroparesis, and sleep apnea.  The September 2011 VA examiner also observed that the Veteran reported the onset of increased symptoms at the same time he began dialysis for his kidney disease.  The Board notes that records from the Houston VA Medical Center (VAMC) only document a prescription from anti-nausea medication in March 2008, when the Veteran began dialysis.  The September 2011 VA examiner provided specific examples from the record in support of her opinion and based her findings of an accurate presentation of the facts.  The opinion is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Veteran testified in May 2012 that he experienced many symptoms of hepatitis C including daily fatigue and nausea, vomiting, and pain in his neck and right shoulder.  The Veteran also testified that he experienced an incapacitating episode of hepatitis C which resulted in a period of private hospitalization from November 2011 to January 2012.  The Veteran is competent to report the symptoms he experiences, but the Board finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In this case, the Veteran's statements are clearly outweighed by the medical evidence against the claim, including the opinion of the September 2011 VA examiner.  Additionally, while the Veteran testified that he experienced a period of incapacitation due to hepatitis C that required hospitalization in November 2011, he later clarified during the hearing that he was actually hospitalized due to pneumonia.  He reported that laboratory testing during the hospitalization showed elevated liver enzymes, but did not report the finding of any specific symptoms due to hepatitis.  In any event, the medical evidence clearly shows that the Veteran has not experienced any incapacitating episodes due to hepatitis C.  An increased rating is therefore not warranted under Diagnostic Code 7354 for rating hepatitis C. 

The Board has also considered whether a separate evaluation is appropriate for the Veteran's anemia, identified by the June 2007 VA contract examiner as a condition related to the service-connected hepatitis C .  Laboratory testing in June 2007 showed hemoglobin levels measuring 11.4 g/dL and in September 2011, hemoglobin measured 10.1 mg/dL.  A noncompensable and 10 percent evaluation for anemia under Diagnostic Code 7700 requires hemoglobin at 10gm/100ml or less.  38 U.S.C.A. § 4.117, Diagnostic Code 7700.  Therefore, the Veteran's anemia does not warrant a separate rating under the pertinent rating criteria.  

Finally, the Board has considered the implications of the change in the diagnostic code assigned to the Veteran's hepatitis C and recognizes that any change in a diagnostic code by VA must be specifically explained.   Pernorio v. Derwinski, 2 Vet. App. 625 (1992).   The Veteran's hepatitis C was previously rated under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2011) for chronic liver disease without cirrhosis.  However, the description of this diagnostic code specifically excludes hepatitis C from consideration as the disability is assigned its own specific diagnostic code, 7354.  The Veteran's disability has been rated under Diagnostic Code 7345 since August 1975 and has been in effect for more than 20 years.  Thus, the provisions of 38 C.F.R. § 3.951 regarding preservation of disability ratings apply.

Under 38 C.F.R. § 3.951(b), a disability which has been continuously evaluated at or above any evaluation of disability for 20 or more years will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  In this case, the Board has not reduced the Veteran's current rating; the Veteran's hepatitis C is still rated as 20 percent disabling.  It is the Veteran's only service-connected disability and the combined total for the Veteran's compensation has also remained at 20 percent.  Therefore, the change in the diagnostic code used to rate the Veteran's hepatitis C has not resulted in a reduction. 

The Board must now determine whether the modification of the diagnostic code may be considered a severance.  This matter was addressed by the Federal Circuit Court in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Essentially, it has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").  In the Read case, the Federal Circuit noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute." The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court in Gifford v. Brown, 6 Vet. App. 269 (1994).  See Read, supra.

In this case, the assignment of a rating under Diagnostic Code 7354 did not constitute a severance.  Instead, the Board has determined that a diagnostic code different from that originally assigned is a more accurate descriptor of the service-connected disability, i.e. hepatitis C, which is specifically excluded from consideration under the previously assigned Diagnostic Code 7345.  As noted above, the use of Diagnostic Code 7354 has not resulted in any reduced benefit to the Veteran.  Therefore, the assignment of a different diagnostic code did not result in an improper severance of service connection for the Veteran's hepatitis C.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's hepatitis C is manifested by symptoms such as anemia, liver enlargement, and abdominal tenderness.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Court has recently held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected hepatitis C.  He is not in receipt of Social Security disability benefits and the September 2011 VA examiner concluded that the Veteran's hepatitis did not result in any impairment to sedentary or physical employment.  The Veteran was also denied entitlement to TDIU in a September 2011 rating decision.  Therefore, remand or referral of a claim for TDIU is not necessary.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a May 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided proper VA examinations in June 2007 and September 2011 in response to his claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran testified in May 2012 that he was hospitalized in November 2011 due to hepatitis C symptoms.  However, as discussed above, the Veteran later clarified that he was actually hospitalized due to pneumonia and no symptoms of hepatitis were identified during the hospitalization.  Although the Veteran stated that laboratory testing during the hospitalization showed increased liver enzymes, the Board notes that the rating criteria for hepatitis C is based on the symptoms actually manifested by the disability, not laboratory findings.  The Board therefore finds that remanding the case to obtain records from the Southeast Texas Medical Center in Port Arthur pertaining to the Veteran's November 2011 hospitalization would serve no useful purpose and would only result in delay.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 20 percent for hepatitis C is denied. 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


